Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00148-CR
____________
 
THOMAS EDWARD MCDOWELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No. 620871
 

 
M E M O R A N D U M   O P I N I O N
Appellant
pled guilty to the offense of aggravated robbery and was sentenced on August 3,
1992, to seventeen years= confinement in the Texas Department of Criminal Justice,
Institutional Division.  No timely motion for new trial was filed.  Appellant=s notice of appeal was not filed
until January 21, 2009.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Yates, Guzman, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b).